Citation Nr: 0117261	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  92-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel  


INTRODUCTION

The veteran had active military service from September 1978 
to June 1980.  

This appeal is before the Board from rating decisions of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  A June 1991 rating decision increased 
the right knee rating to 10 percent, effective from April 
1991 and continued a noncompensable left knee evaluation.  A 
March 1992 rating decision continued the 10 percent rating 
for the right knee and the noncompensable rating for the left 
knee.  A September 1992 Board decision remanded the case to 
obtain a VA examination.  

A January 1993 rating decision continued the 10 percent 
rating for the right knee and increased the left knee rating 
to 10 percent since April 1991.  A November 1995 rating 
decision continued 10 percent ratings for each knee.  A July 
1999 Board decision remanded the case to obtain additional 
medical records and a VA examination.  Although 10 percent 
ratings were granted for each knee from April 1991, the 
claims for increased ratings remain before the Board because 
the veteran is presumed to seek the maximum benefit allowed 
by law or regulations, where less than the maximum benefit 
was awarded.  AB v. Brown , 6 Vet. App. 35, 38 (1993).  

The Board notes that there has been a significant change in 
the law since the July 19, 1999 Board decision that denied 
service connection for a low back disorder as not well 
grounded.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which was signed into 
law on November 9, 2000, eliminated the concept of a well-
grounded claim.  Therefore, the issue of entitlement to 
service connection for a low back disorder is referred to the 
RO for appropriate action under the current law.  See 
VAOPGCPREC 3-2001.

FINDINGS OF FACT

1.  Extension of the right leg was limited to 20 degrees 
prior to December 29, 1992.  

2.  The medical evidence of treatment from December 29, 1992, 
shows no right patellar dislocations and no more than slight 
lateral instability of the right knee.  

3.  Severe osteoarthritis of the right knee was diagnosed on 
December 29, 1992.  

4.  Extension of the left leg was limited to 20 degrees prior 
to December 29, 1992.  

5.  The medical evidence of treatment from December 29, 1992, 
shows no left patellar dislocations and no more than moderate 
lateral instability of the left knee.  

6.  Severe osteoarthritis of the left knee was diagnosed on 
December 29, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right knee 
disability from April 2, 1991, through December 28, 1992, are 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2000).  

2.  The criteria for a combined 20 percent rating for right 
knee disability, effective from December 29, 1992, are met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2000).  

3.  The criteria for a 30 percent rating for left knee 
disability are met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA has 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained medical records from the 
identified health care providers, and the veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a regional office hearing.  The RO's April 
1996, August 1999, May 2000, and June 2000 letters to the 
veteran, the June 1991, March 1992, and January 1993 rating 
decisions, the December 1991, November 1995, March 1997, 
December 1998, and February 2001 statements of the case, and 
September 1992 and July 1999 Board remands informed the 
veteran of the evidence needed to substantiate his claims.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  For the veteran to prevail in a claim for an 
increased rating, the evidence must show that his service-
connected disability has caused greater impairment of his 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The rating for a 
physical disability must be considered from the point of view 
of the veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

I.  Entitlement to a Rating in Excess of 10 percent for Right 
Knee Disability

An October 1980 rating decision granted service connection 
and an initial noncompensable rating for right knee 
chondromalacia with calcific tendonitis.  A May 1983 rating 
decision increased the rating to 10 percent, effective from 
November 1982.  A November 1984 rating decision reduced the 
rating from 10 percent to noncompensable from February 1985, 
and June 1985 and September 1985 rating actions continued the 
noncompensable rating.  In January 1986, the Board remanded 
the case to obtain additional medical records and a VA 
examination.  A December 1986 Board decision continued a 
noncompensable rating.  

A June 1991 rating decision increased the rating to 10 
percent since April 1991, and a March 1992 rating decision 
continued the 10 percent rating.  A September 1992 Board 
decision remanded the case to obtained a VA examination, and 
the January 1993 and November 1995 rating decisions continued 
the 10 percent rating.  A July 1999 Board decision remanded 
the case to obtain additional medical records and a VA 
examination.  The claim is now before the Board for appellate 
review.  

The veteran's right knee disability is currently evaluated 
under the criteria of Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  Given the 
diagnoses and findings of record, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
the criteria of Diagnostic Codes 5260, 5261, 5257, 5003, 
5010, 5258, and 5259 since April 1991, when the veteran filed 
his claim for an increased rating.  

The Board finds that the evidence supports a 30 percent 
rating for the right knee disability due to limitation of 
extension of the veteran's right leg with functional loss and 
pain, for the period from April 2, 1991 (receipt of the 
veteran's claim for an increased rating), through December 
28, 1992.  Flexion of the leg limited to 15 degrees warrants 
a 30 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent evaluation; and flexion limited to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  Extension of the leg limited to 
45 degrees warrants a 50 percent evaluation; extension to 30 
degrees warrants a 40 percent evaluation; extension to 20 
degrees warrants a 30 percent evaluation; extension to 15 
degrees warrants a 20 percent evaluation; and extension to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

In May 1991, a VA examiner vaguely noted that the veteran had 
"some limitation of flexion" of the right knee.  Specific 
ranges of motion were not noted.  Subsequent VA examiners 
noted range of motion as 20-70 degrees in October 1992, 10-45 
degrees in December 1992, 0-90 degrees in January 1994, 5-115 
degrees in March 1994, 0-140 degrees in August 1995, -13-102 
degrees in January 1996, 
-5-105 degrees in February 1996, and 0-120 degrees in July 
2000.  Thus, the worst limitation of right knee motion was 
flexion limited to 45 degrees in December 1992 and extension 
limited to 20 degrees in October 1992.  

Limitation of right knee flexion to no more than 45 degrees 
and extension to no more than 10 degrees since the December 
29, 1992 VA examination does not warrant a rating in excess 
of 10 percent since December 29, 1992.  Before that date, 
however, extension limited to 20 degrees at the October 1992 
VA examination warrants a 30 percent rating.  A higher rating 
is not warranted prior to December 29, 1992.  Extension 
motion was not limited to 30 or more degrees at any time, and 
a rating higher than 30 percent is not available for 
limitation of flexion motion.  

Since December 29, 1992, the evidence shows that the 
veteran's range of motion of the right knee improved and the 
evidence supports only a 20 percent combined rating for 
instability and arthritis.  Severe recurrent subluxation or 
lateral instability of the knee warrants a 30 percent 
evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  There was no laxity of the right knee in July 1992 
and only slight instability in August 1995.  The April 1997 
VA x-ray revealed no evidence of dislocation, and in July 
2000, a VA examiner reviewed the veteran's medical records 
and noted that the veteran had not experienced any patellar 
dislocations since multiple episodes in 1978 and 1979.  
Although the veteran reported locking of the right knee in 
August 1993, the veteran testified in March 1998 that his 
right knee never gave out completely on him, and in July 
2000, there was no instability to varus stress, pivot shift, 
locking, or catching.  Accordingly, a rating no higher than 
10 percent is warranted under Diagnostic Code 5257 since 
December 1992.  

When rated for instability of the knee under Diagnostic Code 
5257, as the right knee currently is, the veteran may also be 
entitled to a separate rating for arthritis under Diagnostic 
Codes 5003 and 5010 if he has limitation of motion which 
meets the criteria for at least a zero-percent rating under 
Diagnostic Code 5260 or 5261.  VAOPGCPREC 23-97 (July 1, 
1997).  A separate rating for arthritis can also be based on 
x-ray findings and painful motion.  38 C.F.R. § 4.59 (2000); 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997); 
VAOGCPREC 9-98 (August 14, 1998).  In this case, limitation 
of right knee motion meets the criteria for at least a zero-
percent rating because extension was limited to at least 5 
degrees prior to August 4, 1995.  See 38 C.F.R. §4.71a, 
Diagnostic Codes 5260 and 5261 (2000).  

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings will be rated on the basis of limitation of motion 
under Diagnostic Codes 5260 and 5261.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5260, and 5261 (2000).  In this case, 
a VA physician in August 1992 characterized the veteran's 
degenerative joint disease of the right knee as mild.  The 
examiner in October 1992 noted that the degenerative 
arthritis had not significantly changed since 1985.  Since 
December 1992, however, VA physicians have characterized the 
veteran's osteoarthritis as severe.  Thus, the effective date 
of a separate, additional 10 percent rating for arthritis is 
December 29, 1992, when severe osteoarthritis of the right 
knee was first noted.  See 38 C.F.R. § 3.400 (2000).  The two 
separate 10 percent ratings for lateral instability and 
arthritis result in a combined 20 percent rating from 
December 29, 1992.  See 38 C.F.R. § 4.25 (2000).  

Right knee functional loss and pain support a 30 percent 
rating prior to December 29, 1992, and a 20 percent rating 
since December 29, 1992.  Where evaluation is based on 
limitation of motion, as it is under Diagnostic Codes 5260 
and 5261, the question of whether functional loss and pain 
are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  

Although the veteran has maintained a postal clerk position 
since November 1983, he reported in August 1993 that he had 
to stand most of the day and that there is really no place 
for him to sit.  Since March 1994, he has reported difficulty 
lifting packages because he could not easily stoop to lift.  
Since May 1991, he has reported constant right knee pain 
exacerbated with climbing stairs, prolonged standing, heavy 
exercise, or sudden right knee movement.  In July 2000, there 
was tenderness over the right knee, increased discomfort in 
cold weather or exposure to air conditioning, and discomfort 
at night that occasionally interfered with sleep.  Since 
October 1992, the veteran has taken Tylenol and ibuprofen for 
pain and occasionally received injections into his right 
knee.  He has experienced audible and palpable crepitation 
throughout the entire arc of motion of the right knee since 
August 1992.  Examiners noted mild to moderate swelling of 
the right knee in June 1992 and August 1995, and the veteran 
reported swelling from October 1992 to May 1998.  The 
veteran's right knee functional loss and pain support the 
increased ratings.  

Because the veteran underwent a right knee arthroscopy on 
January 10, 1994, the Board has considered whether an 
increased rating is warranted for a dislocated semilunar 
cartilage before January 1994 and for removal of symptomatic 
semilunar cartilage since January 1994.  However, a rating 
higher than 20 percent is not available under the criteria of 
Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 and 5259 (2000).  

A 30 percent rating from April 2, 1991, through December 28, 
1992, and a 20 percent rating from December 29, 1992, are 
warranted for the veteran's right knee disability.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  

II.  Entitlement to a Rating in Excess of 10 Percent for Left 
Knee Disability

An October 1980 rating decision granted service connection 
and an initial noncompensable rating for joint chondromalacia 
of the left knee, effective from June 1980, and a May 1983 
rating decision continued the noncompensable rating.  A June 
1985 rating action, a December 1986 Board decision, and the 
June 1991 and March 1992 rating decisions continued the 
noncompensable rating.  A September 1992 Board decision 
remanded the case to obtain a VA examination.  A January 1993 
rating decision increased the rating to 10 percent from April 
1991, and a November 1995 rating decision continued the 10 
percent rating.  A July 1999 Board decision remanded the case 
to obtain additional medical records and a VA examination.  
The claim is now before the Board for appellate review.  

The veteran's left knee disability is currently evaluated 
under the criteria of Diagnostic Code 5003 for degenerative 
arthritis of the knee.  Given the diagnoses and findings of 
record, the Board will consider whether a rating in excess of 
10 percent is warranted under the criteria of Diagnostic 
Codes 5260, 5261, 5257, 5003, 5010, 5258, and 5259 since 
April 1991, when the veteran filed his claim for an increased 
rating.  

A 30 percent rating is warranted for the left knee disability 
due to limitation of extension of the veteran's left leg from 
April 2, 1991, through December 28, 1992.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2000).  There was no 
limitation of motion of the left knee at the VA examination 
in May 1991 and free range of motion in May 1994.  Subsequent 
ranges of motion were 20-50 degrees in October 1992, 10-60 
degrees in December 1992, 5-110 degrees in March 1994, 
0-45 degrees in February 1995, 0-120 degrees in August 1995, 
0-130 degrees in October 1995, -14-105 degrees in January 
1996, -10-104 degrees and 0-130 degrees in February 1996, and 
5-120 degrees in July 2000.  

Limitation of left knee flexion to no more than 45 degrees 
and extension to no more than 10 degrees since the December 
29, 1992 VA examination warrants a rating no higher than 10 
percent since December 29, 1992.  Before that date, however, 
extension limited to 20 degrees at the October 1992 VA 
examination warranted a 30 percent rating.  A higher rating 
is not warranted prior to December 29, 1992.  Extension was 
not limited to 30 or more degrees at any time, and a rating 
higher than 30 percent is not available for limitation of 
flexion.  

A 20 percent rating is warranted for moderate lateral 
instability of the left knee from December 29, 1992.  Severe 
recurrent subluxation or lateral instability of the knee 
warrants a 30 percent evaluation, moderate warrants a 20 
percent evaluation, and slight warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  
There was no more than slight instability of the left knee in 
August 1995.  An April 1997 VA x-ray revealed no evidence of 
dislocation, and the VA examiner at the July 2000 examination 
noted no patellar dislocations since 1979.  In February 1996, 
however, the left knee demonstrated valgus, and in July 2000, 
there was laxity of the medial collateral ligament to valgus 
at 30 degrees of flexion in July 2000.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Resolving all reasonable doubt in the 
veteran's favor, a 20 percent rating is warranted for 
moderate, lateral instability of the left knee.  See 
38 C.F.R. § 3.102 (2000).  A rating higher than 20 percent is 
not warranted because there have been no patellar 
dislocations since multiple episodes in 1978 and 1979 and no 
instability to varus stress, pivot shift, locking, or 
catching in July 2000.  

When rated for instability under Diagnostic Code 5257, as the 
left knee has been, the veteran may also be entitled to a 
separate rating for arthritis under Diagnostic Codes 5003 and 
5010 if he has limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261.  VAOPGCPREC  23-97 (July 1, 1997).  A separate 
rating for arthritis can also be based on x-ray findings and 
painful motion.  38 C.F.R. § 4.59 (2000); Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997); VAOGCPREC 9-98 (August 
14, 1998).  In this case, limitation of left knee motion met 
the criteria for a zero-percent rating because flexion was 
limited to 60 degrees or less prior to August 4, 1995, and 
extension was limited to at least 5 degrees prior to July 10, 
2000.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2000).  A VA physician in August 1992 characterized the 
veteran's degenerative joint disease of the left knee as 
mild.  A VA examiner in October 1992 found no significant 
change on x-rays of both knees since 1985.  Since December 
1992, however, VA examiners have characterized the veteran's 
osteoarthritis as severe.  The effective date of a separate 
10 percent rating for arthritis is December 29, 1992, at 
which time severe osteoarthritis of the left knee was noted.  
See 38 C.F.R. § 3.400 (2000).  Resolving all reasonable doubt 
in the veteran's favor, the evidence supports a 20 percent 
rating for lateral instability and a separate 10 percent 
rating for arthritis, which results in a combined 30 percent 
rating for the left knee disability from December 29, 1992.  
See 38 C.F.R. § 4.25 (2000).  

Left knee functional loss and pain further support a 30 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran has maintained a postal clerk position since November 
1983, he reported in August 1993 that he had to stand most of 
the day and that there is really no place for him to sit.  
Since March 1994, he has reported difficulty lifting packages 
because he could not easily stoop to lift.  Since May 1991, 
he has reported constant left knee pain exacerbated with 
climbing stairs, prolonged standing, heavy exercise, or 
sudden left knee movement.  In July 2000, there was 
tenderness over the left knee, increased discomfort in cold 
weather or exposure to air conditioning, and discomfort at 
night that occasionally interfered with sleep.  Since October 
1992, the veteran has taken Tylenol and ibuprofen for pain 
and occasionally received injections into his left knee.  He 
has experienced audible and palpable crepitation throughout 
the entire arc of motion of the left knee since August 1993, 
and he has reported swelling from October 1992 to July 2000.  
The veteran's left knee functional loss and pain support the 
increased ratings.  

Because the veteran underwent left knee arthroscopy in 
February 1995, the Board has considered whether an increased 
rating is warranted for dislocated semilunar cartilage before 
February 1995 and for removal of symptomatic semilunar 
cartilage since February 1995.  However, a rating higher than 
30 percent is not available under the criteria of Diagnostic 
Codes 5258 and 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258 and 5259 (2000).  

Accordingly, the Board finds that a 30 percent rating is 
warranted for the veteran's left knee disability. See 
38 C.F.R. § 4.7 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the right knee and left knee disabilities markedly 
interfere with employment or cause frequent hospitalizations.  
In May 1998, the veteran testified that he had worked as a 
postal clerk since November 1983, and he has not reported any 
time lost from work due to right knee and left knee 
disabilities.  The veteran was hospitalized for only a few 
days for his right knee arthroscopy in January 1994 and a 
left knee arthroscopy in February 1995.  


ORDER

Entitlement to a 30 percent rating for right knee disability 
is granted for the period from April 2, 1991, through 
December 28, 1992, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to a combined 20 percent for right knee 
disability from December 29, 1992, is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to a 30 percent rating for left knee disability 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 

